JULIE CARNES, Circuit Judge:
I. BACKGROUND
Kurt Franks was sentenced to 15 years’ imprisonment under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), as a felon in possession of a firearm with three prior violent felony convictions. Arguing that his sentence should be overturned, he seeks to file a motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255. But because he previously filed a § 2255 motion to vacate his sentence, which was denied by the district court, he can proceed with this present successive challenge only with our permission. See 28 U.S.C. §§ 2255(h), 2244(b)(3)(A). We, however, cannot authorize a successive § 2255 motion without first certifying that the successive motion contains a claim involving either:
(1) newly discovered evidence that, if proven and viewed in light of the evidence as a whole, would be sufficient to establish by clear and convincing evidence that no reasonable factfinder would have found the movant guilty of the offense; or
(2) a new rule of constitutional law, made retroactive to cases on collateral review by the Supreme Court, that was previously unavailable.
28 U.S.C. § 2255(h). It is the applicant’s duty to “make[] a prima facie showing that the application satisfies the requirements of this subsection.” 28 U.S.C. § 2244(b)(3)(C).
Franks argues that his claim meets the second exception to the general bar against successive § 2255 motions because he relies on a new rule of constitutional *1283law that was previously unavailable and that the Supreme Court has made retroactive to cases seeking collateral review. Specifically, in Johnson v. United States, — U.S.-, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015), the Supreme Court held that one provision of the ACCA — the “residual clause” — is unconstitutionally vague.1 Franks argues that his prior convictions for Florida strong arm robbery fall under the now. unconstitutional residual clause and, as a result, he no longer has three qualifying predicate convictions as required for imposition of a sentence under the ACCA.
II. DISCUSSION
We can authorize Franks’s application for a successive writ under 28 U.S.C. § 2255 only if he makes a prima facie showing that his claim relies on “a new rule of constitutional law, made retroactive to cases on collateral review by the Supreme Court, that was previously unavailable.” 28 U.S.C. §§ 2255(h)(2), § 2244(b)(2). In determining whether Franks has made this showing, however, we do not write on a clean slate. Rather, we have previously held in a published— and thereby binding — opinion that the Supreme Court has not made the new rule on which Franks relies retroactive for purposes of collateral review. See In re Rive-ro, 797 F.3d 986, 989 (11th Cir.2015).
Rivero would therefore seem to settle the matter now before us. Nevertheless, the dissent asserts that because we have not yet applied Rivero to sentences imposed under the ACCA, we are not bound in this case by its holding. Specifically, Rivero challenged a sentence that was calculated based on the residual clause in the federal Sentencing Guidelines, whereas Franks’s challenge involves use of the residual clause found in the ACCA. And if we are in fact not bound by Rivero, the dissent would have us hold, contrary to the reasoning in Rivero, that the Supreme Court has made its rule in Johnson retroactive to eases on collateral review.
At the outset, we note that, since Rive-ro, our Court has addressed at least 28 applications for collateral review of ACCA sentences in which the applicant argued that the Johnson decision should be applied retroactively to cases seeking successive collateral relief. And in every one of these cases, the panel concluded that Rive-ro controls the disposition in ACCA cases seeking successive collateral review.2 *1284Granted these 28 decisions were not published, and thus they do not constitute binding precedent. Nevertheless, with the exception of the chief judge, each active judge on our Court has served on several of the panels issuing these decisions. And each panel decision has been unanimous. We find this broad consensus to be a persuasive factor in our own consideration of whether Rivero binds us in this case.
But even had our Court not consistently reached a different conclusion than the dissent now urges here, we would nevertheless conclude that Rivero forecloses any argument that Johnson applies retroactively to Franks’s successive collateral attack. Indeed, the dissent acknowledges that “the reasoning of Rivero suggests that the retroactivity analysis is identical for both types of application for relief.” (.Dissent at 1287). We agree and now set out that reasoning.
As Rivero held, the ruling in Johnson on which Franks relies sets out a new rule of constitutional law. Rivero, 797 F.3d at 989. But that is not enough. To overcome the presumptive bar to retroac-tivity of new rules on collateral review set out in Teague v. Lane, 489 U.S. 288, 305-06, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989) (plurality opinion), a petitioner must meet one of two narrow exceptions. Rivero, 797 F.3d at 988. The first is “a small set of watershed rules of criminal procedure implicating the fundamental fairness and accuracy of the criminal proceeding:” Schriro v. Summerlin, 542 U.S. 348, 351, 124 S.Ct. 2519, 159 L.Ed.2d 442 (2004) (quotation omitted). “[N]o one seriously argues” that Johnson qualifies for retroactivity as a watershed rule. In re Williams, 806 *1285F.3d 322, 325 (5th Cir.2015);3 see also Whorton v. Bockting, 549 U.S. 406, 418, 127 S.Ct. 1173, 167 L.Ed.2d 1 (2007) (observing that “in the years since Teague, [the Supreme Court] ha[s] rejected every claim that a new rule satisfied the requirements for watershed status” (emphasis added)).
Instead it is the second exception that was potentially applicable in Rivero and that is pertinent here: the exception for “[n]ew substantive rules.” Sehriro, 542 U.S. at 351,124 S.Ct. 2519 (emphasis omitted). We concluded in Rivero that Johnson did announce “a new substantive rule of constitutional law.” Rivero, 797 F.3d at 989. Yet, for such a new rule to apply retroactively on collateral review, the Supreme Court must say that it does. Id. In fact, for these purposes, “the Supreme Court is the only entity that can ‘make’ a new rule retroactive.” Id. (quoting Tyler v. Cain, 533 U.S. 656, 663, 121 S.Ct. 2478, 150 L.Ed.2d 632 (2001)) (brackets omitted). Further, “[w]hen the Supreme Court makes a rule retroactive for collateral-review purposes, it does so unequivocally, in the form of a holding.” Rivero, 797 F.3d at 989 (quoting In re Anderson, 396 F.3d 1336, 1339 (11th Cir.2005)). Johnson, which was decided on direct review, did not “expressly hold” that it should be applied retroactively. Rivero, 797 F.3d at 989 (quoting In re Moss, 703 F.3d 1301, 1303 (11th Cir.2013)) (brackets omitted). Finally, the Supreme Court has not subsequently applied Johnson to a case on collateral review. Rivero, 797 F.3d at 989.
Yet even though it is up to the Supreme Court to hold that a particular rule is retroactive for purposes of successive collateral review, we acknowledged in Rivero that there are two types of new substantive rules of constitutional law that the Supreme Court has “necessarily dictated” are to be applied retroactively on collateral review. Id. at 990 (quoting In re Anderson, 396 F.3d at 1339) (brackets omitted). First, we apply retroactively on collateral review rules that render inviolate “certain kinds of primary, private individual conduct.” Teague, 489 U.S. at 311, 109 S.Ct. 1060 (quotation omitted). For example, neither the state nor federal government can proscribe private, homosexual sodomy, see Lawrence v. Texas, 539 U.S. 558, 123 S.Ct. 2472, 156 L.Ed.2d 508 (2003), or burning the American flag in protest, see Texas v. Johnson, 491 U.S. 397, 109 S.Ct. 2533, 105 L.Ed.2d 342 (1989). “Those rules operate retroactively on collateral review because they ‘place particular conduct or persons covered by a statute beyond the State’s power to punish.’ ” Rivero, 797 F.3d at 990 (quoting Sehriro, 542 U.S. at 352, 124 S.Ct. 2519) (brackets omitted). Of course, Johnson does not fall into this class of cases.
“Second, we apply retroactively on collateral review a new rule that prohibits a category of punishment for certain offenders or offenses.” Rivero, 797 F.3d at 990. Examples include the rule that the Eighth Amendment does not allow execution of a mentally retarded criminal, see Atkins v. Virginia, 536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002), and the rule that the Eighth Amendment does not allow execution of a child rapist, see Kennedy v. Louisiana, 554 U.S. 407, 128 S.Ct. 2641, 171 L.Ed.2d 525 (2008). We held in Rive-ro that Johnson likewise does not fit within this second category of new substantive rules that apply retroactively on collateral *1286appeal because “Johnson neither prohibits Congress from punishing a criminal who has a prior conviction for [a specified offense] nor prohibits Congress from increasing that criminal’s sentence because of his prior conviction.” Rivero, 797 F.3d at 990. In short, based on the above analysis, Rivero concluded that the Supreme Court has not necessarily dictated that the rule in Johnson should be applied retroactively. Id. at 989.
The dissent argues, however, that even though the Supreme Court has not explicitly held that Johnson should be deemed retroactive for collateral-relief purposes, an opinion can nonetheless be given retroactive effect where there are “multiple holdings that logically dictate the retroactivity of the new rule.” (Dissent at 1288). And the dissent posits that there are multiple holdings here from which one could conclude that the Supreme Court has constructively given retroactive effect to Johnson. But again, Rivero dealt with that argument as well and concluded that there were “[n]o combination of holdings of the Supreme Court [that] ‘necessarily dictate’ that Johnson should be applied retroactively on collateral review.”4 Rive-ro, 797 F.3d at 989. For sure, the dissent disagrees with Rivero’s analysis, but that is not a dispute that a subsequent panel is empowered to referee because “[u]nder the prior precedent rule, we are bound to follow a prior binding precedent ‘unless and until it is overruled by this court en banc or by the Supreme Court.’ ” United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir.2008) (quoting United States v. Brown, 342 F.3d 1245, 1246 (11th Cir.2003)).
Finally, nothing in Rivero’s analysis suggested that its reasoning — or the conclusion derived from that reasoning — depended on the fact that Rivero’s particular sentence was calculated based on the Sentencing Guidelines, as opposed to the ACCA. Accordingly, that distinction cannot give us license to sidestep the broad and clear holding of Rivero that “Johnson did not establish a new rule of constitutional law made retroactive to cases on collateral review by the Supreme Court.” 797 F.3d at 988.5
*1287In summary, consistent with our rulings in each of the 28 similar applications that have preceded this application, we conclude that Rivero bars Franks’s attempt to mount a successive collateral challenge of his ACCA sentence. For that reason, his application for authorization to file a successive writ under 28 U.S.C. § 2255 is DENIED.

. The ACCA' defines a "violent felony” as a crime punishable by imprisonment for more than one year that "(i) has as an element the use, attempted use, or threatened use of physical force against the person of another; or (ii) is burglary, arson or extortion, involves use of explosives, or otherwise involves conduct that presents a serious potential risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B) (emphasis added). The clause that begins with the word "otherwise” is the residual clause.


.

Case Style

In re: Dwight Rowe, No. 15-13355 (8/24/15)
In re: Ronald Hammons, No. 15-13606 (8/31/15)
In re: Stacy Lampley, No. 15-13562 (9/1/15)
In re: Stanley Seabrook, No. 15-13625 (9/1/15)
In re: Brady Adams, No. 15-13624 (9/1/15)
In re: Anthony Nix, No. 15-13618 (9/1/15)
In re: Kelvin Smith, No. 15-13647 (9/4/15)
*1284In re: Doncey Boykin, No. 15-13646 (9/4/15)
In re: John Johnson, No. 15-13678 (9/4/15)
In re: Efrain Casado, No. 15-13682 (9/4/15)
In re: Terry Middleton, No. 15-13683 (9/4/15)
In re: Willie Sharp, Jr., No. 15-13795 (9/14/15)
In re: George Corey, No. 15-13753 (9/15/15)
In re: Ibnawaan Safeeullah, No. 15-13782 (9/21/15)
In re: Randall Williams, No. 15-13954 (10/2/15)
In re: Christopher Carter, No. 15-14106 (10/13/15)
In re: Gwendolyn Joe, No. 15-14320 (10/16/15)
In re: Shawn Nice, No. 15-14330 (10/20/15)_
In re: Alex Mitchell, No. 15-14329 (10/27/15)
In re: Johnny Olds, No. 15-14672 (11/4/15)
In re: Decarlos Mitchell, No. 15-14681 (11/12/15)
In re: Derrick Owens, No. 15-14972 (11/23/15)
In re: Charles Harper, No. 15-15103 (12/2/15)
In re: Glen Matthews, No. 15-15216 (12/8/15)
In re: Andre Jackson, No. 15-15200 (12/11/15)
In re: Javonne Wilks, No. 15-15434 (12/23/15)
In re: Corey Mims, No. 15-15521 (12/29/15)
In re: Jawana Jackson, No. 15-15381 (12/31/15)


. The Fifth Circuit agreed with this Court's conclusion that Johnson was not retroactive as to collateral-relief challenges, but it took a slightly different path in reaching its conclusion. The Fifth Circuit concluded that Johnson is neither a watershed rule nor a new substantive rule. Id. at 325-26. We concluded in Rivero that Johnson was a substantive *1286rule, but that it had not been made retroactive by the Supreme Court.


. Since Rivero, the Tenth Circuit has also addressed the dissent’s "multiple holdings” argument. In re Gieswein, 802 F.3d 1143, 1147 (10th Cir.2015). The Tenth Circuit squarely rejected that argument and concluded, as we did in Rivero, that Johnson does not apply retroactively to a successive collateral challenge. Id.; see also In re Henry, 757 F.3d 1151, 1160-61 (11th Cir.2014) (contrasting a scenario in which multiple Supreme Court holdings necessarily dictate retroactivity with one in which such holdings do not).


. The dissent notes that this issue — whether Johnson applies retroactively on collateral appeal — has hatched a circuit split. And it is true that the circuits identified by the dissenting opinion in its footnote 3 have granted applications to file second or successive § 2255 motions based on Johnson. But it should be noted that, other than the Sixth and the Seventh Circuits, none of the circuits mentioned by the dissent have yet held that the Supreme Court made Johnson retroactive to ACCA cases on collateral review. The First and Eighth Circuits concluded that, based on the government's concession that Johnson applied retroactively on collateral review, a pri-ma facie case for leave to proceed had been made by the applicant. See Pakala v. United States, 804 F.3d 139, 139-40 (1st Cir.2015) (per curiam) ("In view of the government’s concessions, we certify that Pakala has made the requisite prima facie showing that the new constitutional rule announced in Johnson 'qualifies as a basis for habeas relief on a second or successive petition, and so we allow him to file his petition with the district court.’ ” (quoting Evans-Garcia v. United States, 744 F.3d 235, 240 (1st Cir.2014))); Woods v. United States, 805 F.3d 1152, 1154 (8th Cir.2015) ("Based on the government's concession, we conclude that Woods has made a prima facie showing that his motion contains 'a new rule of constitutional law, made retroactive to cases on collateral review *1287by the Supreme Court, that was previously unavailable.’ ” (quoting 28 U.S.C. § 2255(h)(2))). The Ninth Circuit granted, without any analysis, the petitioner and government's Joint Emergency Motion Under Circuit Rule 27-3 For An Order Authorizing The District Court To Consider A Successive Motion Under 28 U.S.C. § 2255. United States v. Striet, No. 15-72506 (9th Cir. Aug. 25, 2015) (ECF No. 2). The Second Circuit similarly held that the petitioner made a pri-ma facie showing, but then directed the district court to decide in the first instance whether Johnson applies retroactively on collateral review. Rivera v. United States, No. 13-4654 (2d Cir. Oct. 5, 2015) (ECF No. 44) ("Since this Court has determined only that Petitioner has made a prima facie showing that he has satisfied the successive motion requirements, see 28 U.S.C. § 2244(b)(3)(C), the district court is directed to address ... whether ... Johnson announced a new rule of law made retroactive to cases on collateral review.”).
But given this Court’s ruling in Rivero, we have no basis to conclude that Franks has made a prima facie case. Because Rivero held that the Supreme Court has not made Johnson retroactive, Franks necessarily fails to make the requisite showing.